IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 39461

STATE OF IDAHO,                                  )     2012 Unpublished Opinion No. 556
                                                 )
       Plaintiff-Respondent,                     )     Filed: July 19, 2012
                                                 )
v.                                               )     Stephen W. Kenyon, Clerk
                                                 )
TAYLOR JON WRAY,                                 )     THIS IS AN UNPUBLISHED
                                                 )     OPINION AND SHALL NOT
       Defendant-Appellant.                      )     BE CITED AS AUTHORITY
                                                 )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Deborah A. Bail, District Judge.

       Judgment of conviction and unified term of life imprisonment, with a minimum
       period of confinement of twenty years, for conspiracy to commit robbery and
       infliction of great bodily harm during an attempted felony or conspiracy
       enhancement, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Elizabeth A. Allred, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                        Before LANSING, Judge; GUTIERREZ, Judge;
                                 and MELANSON, Judge

PER CURIAM
       Taylor Jon Wray pled guilty to conspiracy to commit robbery, I.C. §§ 18-6501, 18-6502
and 18-1701, and an infliction of great bodily harm during the commission or attempted
commission of a felony enhancement, I.C. § 19-2520B. In exchange for his guilty plea, an
additional charge was dismissed. The district court sentenced Wray to a unified term of life
imprisonment, with a minimum period of confinement of twenty years. Wray appeals.
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-

                                                1
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Wray’s judgment of conviction and sentence are affirmed.




                                                   2